          Case 1:20-cr-00594-AJN Document 10 Filed 12/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                     12/14/2020


 United States of America,


                –v–                                                             20-cr-594 (AJN)

                                                                                    ORDER
 Kevin Rolle,

                        Defendant.



ALISON J. NATHAN, District Judge:

       The Court received the attached letter by mail today.

       On December 11, 2020, the Court appointed Marlon G. Kirton to represent the Defendant

in this case. Defense counsel should confer with the Defendant as soon as possible. The parties

shall then confer and file a joint status report by December 18, 2020, providing a timeline for the

Defendant’s transfer to this District.


       SO ORDERED.


Dated: December 14, 2020                           __________________________________
       New York, New York                                   ALISON J. NATHAN
                                                          United States District Judge
Case 1:20-cr-00594-AJN Document 10 Filed 12/14/20 Page 2 of 2
